Citation Nr: 1547346	
Decision Date: 11/09/15    Archive Date: 11/13/15

DOCKET NO.  08-25 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased rating in excess of 30 percent for first-degree atrioventricular (AV) block with pacemaker.  

2.  Entitlement to an increased rating in excess of 60 percent for tinea versicolor.  

3.  Entitlement to an increased rating in excess of 10 percent for hemorrhoids, status post fissurectomy, sphincterotomy, and hemorrhoidectomy.  

4.  Entitlement to a compensable rating for residuals of a laceration of the right fifth finger with slight flexion deformity of the dip joint.  

5.  Entitlement to service connection for a back disability.  

6.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).  

7.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  

8.  Entitlement to service connection for obstructive sleep apnea.  

9.  Whether new and material evidence has been submitted to reopen a claim for service connection for arthritis of the second, third, fourth, and fifth right fingers.  

10.  Whether new and material evidence has been submitted to reopen a claim for service connection for a right knee disorder.  

11.  Entitlement to special monthly compensation based on the need for aid and attendance.  

12.  Entitlement to a temporary total evaluation for the purpose of convalescence under 38 C.F.R. § 4.30 due to right knee surgery performed by VA on April 10, 2012.  

13.  Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Ralph J. Bratch, Attorney


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from November 1955 to July 1959.  The Veteran also served with the United States Air Force Reserve from July 1959 to November 1964, and with the South Carolina Air National Guard from September 1965 to July 1969.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2008 Decision Review Officer (DRO) decision and a June 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

The current appeal was processed as part of the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  

In May 2012, the Board remanded the claim for a TDIU for additional development and adjudicative action.  The issue has been returned to the Board for further appellate review.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran requested a hearing before a Veterans Law Judge by live videoconference in his September 2013 substantive appeal.  He requested the hearing again in a February 2015 substantive appeal.  However, no hearing has been scheduled.  There is nothing in the record to indicate that the Veteran has been properly notified of a scheduled hearing date and time, or has withdrawn his request for a Board videoconference hearing.  Since the RO schedules videoconference hearings, a remand of this matter to the RO is warranted.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before the Board at the Columbia, South Carolina Regional Office.  Appropriate notification should be given to the Veteran and his attorney, if any, and such notification should be documented and associated with the electronic folder.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




